|N THE UN|TED STATES DlSTRlCT COURT
FOR THE MlDDLE DlSTRlCT OF PENNSYLVAN|A

JONATHAN A. BROWNLEE, |||

Plaintiff :

v. : 3:18-CV-1428
(JUDGE MAR|AN|)

UN|TED STATES OF AMER|CA and
UNKNOWN CREATORS OF MEGAN’S
LAW REG|STER|NG SYSTEM

Defendants

Q|M_R

The background of this Order is as follows:

On July 18, 2018, Plaintiff Jonathan Brown|ee, ll|, filed a Comp|aint against the
United States and “Unknown Creators of Megan’s Law Registering System.” (Doc. 1).
Upon screening of the pro se Comp|aint, Magistrate Judge Carlson filed a Repoit and
Recommendation (“R&R”) (Doc. 4) recommending that the Comp|aint be dismissed with
prejudice Plaintiff timely filed a “Motion for Reconsideration and Request for Withdrawal of
Recommendation that Comp|aint be Dismissed” (Doc. 6) which the Court interprets herein
as Objections to the R&R.

A District Court may “designate a magistrate judge to conduct hearings, including
evidentiary hearings, and to submit to a judge of the court proposed findings of fact and
recommendations for the disposition” of certain matters pending before the Court. 28 U.S.C.

§ 636(b)(1)(B). lf a party timely and properly files a Written objection to a Magistrate Judge's

Report and Recommendation, the District Court “shall make a de novo determination of those

 

portions of the report or specified proposed findings or recommendations to which objection
is made.” ld. at § 636(b)(1)(C); see also, Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011);

M.D. Pa. Local Rule 72.3.

|n Plaintiffs Objections, he acknowledges that he “no longer seek[s] relief in the form
of a court order directing a change be made to the [Megan’s Law], and l, the Plaintiff admit
that only that portion of my complaint should be dismissed.” (Doc. 6, at 11 7). Nevertheless,
Plaintiff asserts that he “seek[s] monetary relief because l have suffered injuries caused by
discrepancies in the [Megan Law Registering System], which discrepancies continue now to
make resigning Meagan’s Law employees susceptible to false charges and false
imprisonment.” (ld. at1j 8).1

ln an attempt to respond to Magistrate Judge Carlson’s finding that Plaintiffs
Comp|aint does not set forth a “short and plain” statement of a cognizable violation of a
Constitutional right or other right guaranteed by law, Plaintiffs Objections improperly
attempt to amend his Comp|aint (Doc. 6, at 11 13 (“l, the Plaintiff, request that the following
paragraphs 16 to 27 be amended/added to supplement the original complaint . . .”)).
However, Plaintiff’s Objections miss the point and, even taking into account the new
allegations that Plaintiff wants to add to his Comp|aint, those allegations do not help
Plaintiff’s Comp|aint survive dismissal.

Plaintiffs Comp|aint, even when considering his new allegations, fails on at least two

fronts.

 

1 ln Plaintiff’s Comp|aint, he also seeks relief in the form of “no longer be[ing] required to participate
in Meagan’s Law registering permanently”. (Doc. 1, at 3). For the reasons set forth in the R&R, this broad
form of relief is unavailable in the present action.

2

 

 

 

First, as the Magistrate Judge properly noted, the United States is not a proper
defendant in this matter in its current posture. Although Plaintiff does not address this issue
in his Objections, following the issuance of the R&R, Plaintiff filed a “Motion Requesting
Consent of the United States to Sue the United States” (Doc. 9). ln the absence of a waiver
by the United States, this Court lacks jurisdiction over the United States in this action. The
Court cannot compel the United States to waive the sovereign immunity to which they are
legally entitled. See e.g., United States v. Mitche//, 463 U.S. 206, 212 (1983) (“lt is
axiomatic that the United States may not be sued without its consent and that the existence
of consent is a prerequisite forjurisdiction.”). Furthermore, to the extent that the Megan’s
Law Registering System has “creators”, those individuals necessarily include federal and/or
state lawmakers who would also be entitled to immunity.

Second, Plaintiff’s Comp|aint, even with the proposed additional allegations, appears
to remain an attempt to launch a “broad and amorphous challenge to the concept of sex
offender registration generally” (Doc. 4, at 11). Even more fundamentally, Plaintiff’s
Comp|aint, and proposed amendments, continue to fail to meet the requirements of Federal
Rule of Civi| Procedure 8, and specifically do not present “a short and plain statement of the
claim showing that the pleader is entitled to relief.” ln its current form, the Court is unable to
determine the legal basis for Plaintiffs action, including what speciHc section(s) or portion(s)

of Megan’s Law, if any, he alleges violates or infringes upon his rights.2

 

2 The Court agrees with the Magistrate Judge's analysis that Plaintiffs Comp|aint (Doc. 1) consists
of an attempt to launch a “broad and amorphous challenge to the concept of sex offender registration
generally” and that courts “have rejected sweeping constitutional challenges to these registration systems."
(Doc. 4, at 11-12). However, upon review of Plaintiff’s Objections, while currently unclear, it appears
possible that Plaintiff is attempting to challenge a specific, and potentially narrow, sub-section or provision

3

 

 

M»WW-,m,q,.,.,~.a ….. ,….W.\'»-,..w...m-,~…i .. ,..,‘.4.4~ … ,,,,_M.,.`,,m ..w.`,.,:._`,.,.,.,i ,…m h

ln the current posture of this action, the Magistrate Judge is correct that Plaintiffs
Comp|aint fails to provide a basis for this matter to go forward. However, because Plaintiff
is pro se, the Court will provide Plaintiff one more opportunity to state precisely what he is
alleging. To do so, the Court requires that the Amended Comp|aint include the following: (1)
a statement of the person(s) and/or entities Plaintiff claims wronged him and violated his
legal rights; (2) a statement of each defendants involvement in those violations; (3) a
statement specifically identifying when and how any violations occurred; (4) a statement of
why Plaintiff believes he is entitled to legal relief or remedy under the law; and (5) the
specific relief that Plaintiff is seeking in this action.

Although the Court does not expect the plaintiff to use legal language, his claims
must be sufhciently clearly expressed in order for this Court to evaluate whether this action
may go forward. Failure to follow this Court’s instructions and to present a clear statement
of the complaint and the basis for it, will result in the amended complaint being subjected to
dismissal with prejudice At this time however, the Court will remand this matter to
Magistrate Judge Carlson and Plaintiff will be provided with 30 days to file an amended
complaint which meets the requirements of Federal Rule of Civil Procedure 8.

ACCORD|NGLY, TH|S fan DAY OF NOVEMBER, 2018, upon de novo
review of Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 4), lT lS
HEREBY ORDERED THAT:

 

within Pennsylvania’s Megan’s Law. Because this Court is unaware of what is being challenged within that
law, what rights Plaintiff believes that portion of the- law violates, and how Plaintiff believes his rights have
been violated, this Court will provide Plaintiff an opportunity to clarify the basis of his action.

4

 

1. Plaintiff’s “Motion for Reconsideration and Request for Withdrawal of
Recommendation that Comp|aint be Dismissed” (Doc. 6), which the Court
interprets as Objections to the R&R, is DEN|ED.

2. The R&R (Doc. 4) is ADOPTED AS MOD|F|ED:

a. Plaintiff’s Comp|aint (Doc. 1) is D|SMlSSED W|THOUT PREJUD|CE.

b. Plaintiff may hle an amended complaint within 30 days of the date of this
Order. Failure to do so may result in dismissal of this action with prejudice

c. Plaintiff is PROV|S|ONALLY GRANTED leave to proceed in forma pauperis
Within 30 days of the date of this Order, Plaintiff shall file an application to
proceed in forma pauperis and a signed and completed Authorization form.
Plaintiff’s Amended Comp|aint will not be screened pursuant to § U.S.C. §
1915A until Plaintiff has filed a completegpp|ication and Ai_ithorization form.

3. Plaintiffs “Motion Requesting Consent of the United States to Sue the United
States” (Doc. 9) is DEN|ED.

4. The above-captioned action is REMANDED to Magistrate Judge Carlson for

proceedings consistent with this Order.

 

 

 

Roi$ert o. ivia`riam'/
United States District Judge

